UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2015 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-55030 UMED HOLDINGS, INC. (Exact name of registrant as specified in its charter) Texas 90-0893594 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6628 Bryant Irvin Road, Suite 250 Fort Worth, TX76132 (Address of principal executive offices) (817) 346-6900 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such requirements for the past 90 days. þ Yes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). o Yes þNo The number of shares of issuer’s common stock, par value $0.0001 per share, outstanding as of November 1, 2015 was 181,542,469. The number of shares of issuer’s preferred stock, par value $0.0001 per share, outstanding as of August 1, 2015 was 15,126,938.The registrant has no other classes of securities outstanding. UMED HOLDINGS, INC. INDEX PART I FINANCIAL INFORMATION Page Number Item 1: Condensed Financial Statements Condensed Consolidated Balance Sheets –September 30, 2015 (Unaudited) and December 31, 2014 1 Condensed Consolidated Statements of Operations - Three Months and Nine Months endedSeptember 30, 2015 and 2014(Unaudited) 2 Condensed Consolidated Statements of Cash Flows - Nine Months endedSeptember 30, 2015 and 2014(Unaudited) 3 Notes to Condensed Consolidated Financial Statements(Unaudited) 4 Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3: Quantitative and Qualitative Disclosures About Market Risk 22 Item 4T: Controls and Procedures 22 PART II OTHER INFORMATION Item 1: Legal Proceedings 23 Item 1A: Risk Factors 23 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3: Defaults Upon Senior Securities 24 Item 4: Submission of Matters to a Vote of Security Holders 24 Item 5: Other Information 24 Item 6: Exhibits 24 Signatures 24 UMED HOLDINGS, INC. Condensed Consolidated Balance Sheet (Unaudited) September 30, December 31, Assets Current Assets Cash $ $ Total Current Assets Fixed assets Property & equipment Less depreciation Other Assets Mine properties Investments Debt issue costs 0 Assets related to discontinued operations Total Other Assets Total Assets $ $ Liabilities & Stockholders' Deficit Current Liabilities Accounts payable $ $ Advances from stockholders Accrued management fees Accrued expenses Note payable 0 Convertible note payable, net 0 Derivative liability 0 Liabilities related to discontinued operations Total Current Liabilities Total Liabilities Stockholders’ Deficit Preferred stock, 20,000,000 shares authorized, par value $0.0001, 15,126,938 issued and outstanding at September 30, 2015 and 15,738,894 at December 31, 2014 Common stock 300,000,000 shares authorized, par value $0.0001, 181,542,469 and 145,559,835 issued and outstanding at September 30, 2015 and December 31, 2014, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities & Stockholders' Deficit $ $ The accompanying notes to condensed consolidated financial statements 1 UMED HOLDINGS, INC. Consolidated Statements of Operations – Unaudited For the three and nine months ended September 30, 2015 and 2014 Three Months EndedSeptember 30, Nine Months Ended September 30, Expenses General and administrative $ Research and development Depreciation 99 99 Total Expense Operating loss ) Other income (expenses) Write off Logistix software 0 0 ) 0 Gain on derivative 0 0 Interest expense ) Total other expenses ) Operating Loss ) Loss from discontinued operations, net of tax Loss before income taxes ) Provision for income taxes 0 0 0 0 Net loss $ ) $ ) $ ) $ ) Basic loss per share; Operating loss $ ) $ ) $ ) $ ) Loss from discontinuedoperations $ ) $ ) $ ) $ ) Net loss per share $ ) $ ) $ ) $ ) Weighted average shares Outstanding; Basic and diluted See accompanying notes to condensed consolidated financial statements 2 UMED HOLDINGS, INC. Condensed Consolidated Statements of Cash Flows - Unaudited For the nine months ended September 30, 2015 and 2014 Cash Flows from Operating Activities Net Loss $ $ Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Stock issued for services Warrants 0 Write off of Logistix software 0 Gain on derivative 0 Debt issue costs amortized Changes in operating assets and liabilities: Accounts payable Accrued management fees Derivative 0 Accrued expenses Net Cash Used in Operating Activities ) ) Cash Flows from Investing Activities 0 0 Cash Flows from Financing Activities Advances from shareholders converted to common stock Proceeds (Payments) - convertible note payable, net Increase in notes payable 0 Proceeds from sale of common stock Debt issue cost 0 Net Cash Provided by Financing Activities Cash Used in Discontinued Operations Net (Decrease) Increase in Cash Cash Beginning of Period Cash End of Period $ $ Supplemental Disclosure of Cash Flow Information: Cash Paid during the period for interest $ $ Cash Paid during the period for taxes $ 0 $ 0 Conversion of preferred stock to common stock $ $ 0 The accompanying notes are an integral part of these financial statements 3 UMED COMPANY HOLDINGS, INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS September 30, 2015 (Unaudited) NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Operations UMED Holdings, Inc. (“UMED” or the “Company”) was organized on March 13, 2002 under the laws of the State of Texas as Dynalyst Manufacturing Corporation.On August 18, 2009, in connection with a merger with Universal Media Corporation, a privately held Nevada company, the Company changed its name to Universal Media Corporation (“Universal Media”).The company changed its name to UMED Holdings, Inc. on March 23, 2011. UMED’s mission is to operate as a holding company through the acquisition of businesses as wholly-owned subsidiaries that meet some key requirements: (1) solid management that will not have to be replaced in the near future (2) the ability to grow with steady growth to follow and (3) an emphasis on emerging core industry markets, such as energy, metals and agriculture.It is the Company’s intention to add experienced personnel and select strategic partners to manage and operate the acquired business units. In September 2010, UMED has acquired 1,440 acres of placer mining claims on Bureau of Land Management land in Mohave County, Arizona. See discussion in Note 3. In October 2011, UMED has acquired a 49% interest in Jet Regulators, LP, an aircraft maintenance company located at Meacham Field in Fort Worth, Texas.See discussion in Note 5. In May 2012, the Company acquired 80% of Mamaki Tea & Extract of Hawaii, Inc. (nka Mamaki of Hawaii, Inc.) which owns and operates Wood Valley Plantation a 25 acre Mamaki Tea plantation located in the Kau district of the Island of Hawaii and lies at the foot of Mauna Loa, the Earth’s largest volcano.On December 31, 2012, the Company acquired the remaining 20% for 500,000 shares of restricted common stock and $127,800 of cash.Mamaki of Hawaii, Inc. has been sold in November 2015 as discussed further in Note 2. In August 2012, the Company acquired 100% of Greenway Innovative Energy, Inc., which owns proprietary technology that is capable of converting natural gas to diesel/jet fuels. NOTE 2 - BASIS OF PRESENTATION AND GOING CONCERN UNCERTAINTIES Principles of Consolidation The accompanying consolidated financial statements include the financial statements of UMED and its wholly-owned subsidiaries. The Company’s investment in Jet Regulators is accounted for at cost due to its lack of significant influence.All significant inter-company accounts and transactions were eliminated in consolidation. Basis of Presentation The accompanying unaudited interim condensed consolidated financial statements of the Company have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulations S-X. Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the periods presented are not necessarily indicative of the results that may be expected for the year ending December31, 2015. The balance sheet at December31, 2014 has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by U.S. GAAP for complete financial statements. The net assets and results of operations of Mamaki of Hawaii, Inc. have been reflected as discontinued operations for all periods presented.For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s annual report on Form 10-K for the year ended December31, 2014. 4 The accompanying condensed consolidated financial statements include the accounts of the following entities: Name of Entity % Entity Incorporation Relationship UMED Holdings, Inc. Corporation Texas Parent Mamaki of Hawaii, Inc.* % Corporation Nevada Subsidiary Universal Media Corporation % Corporation Wyoming Subsidiary Greenway Innovative Energy, Inc. % Corporation Nevada Subsidiary Logistix Technology Systems, Inc. % Corporation Texas Subsidiary *Sold in November 2015 Going Concern Uncertainties The accompanying condensed consolidated financial statements have been prepared on a going concern basis, which contemplates realization of assets and the satisfaction of liabilities in the normal course of business. As shown in the accompanying condensed consolidated financial statements, the Company sustained a loss of $3.6 million for the nine months period ended September 30, 2015 and has a deficit of $10.3 million at September 30, 2015. The ability of the Company to continue as a going concern is in doubt and dependent upon achieving a profitable level of operations or on the ability of the Company to obtain necessary financing to fund ongoing operations. Management believes that its current and future plans enable it to continue as a going concern for the next twelve months. To meet these objectives, the Company continues to seek other sources of financing in order to support existing operations and expand the range and scope of its business. However, there are no assurances that any such financing can be obtained on acceptable terms and timely manner, if at all.The failure to obtain the necessary working capital would have a material adverse effect on the business prospects and, depending upon the shortfall, the Company may have to curtail or cease its operations. The accompanying condensed consolidated financial statements do not include any adjustment to the recorded assets or liabilities that might be necessary should the Company have to curtail operations or be unable to continue in existence. NOTE 3 - RECLASSIFICATION The December 31, 2014 financial statements amounts have been reclassified to conform to current period presentation as follows; Balance Sheet Accounts As Previously Stated Reclassification As Reclassification Cash $ $ ) $ Accounts receivable ) 0 Prepaid expenses ) 0 Land ) 0 Buildings ) 0 Equipment ) Accumulated depreciation ) ) Assets related to discontinued operations 0 Total $ $
